Title: Thomas Jefferson to John Strode, 13 July 1813
From: Jefferson, Thomas
To: Strode, John


          Dear Sir Monticello July 13. 1813.
          I duly recieved your favor of June 25th. I had before heard of the unfortunate turn of your affairs, but did not know your losses had been so entire as to leave you wholly dependant on your personal industry and at this age. it is a consolation that you have always possessed the resources of talent, industry, & integrity, and that at your age you have still health to use them efficiently in any business. I have seen the day when, if offered, they would have been gladly engaged in something for the public good; and knowing that the Executives of the Union & of the State have equal anxieties to have the public trusts ably and faithfully discharged, I have taken the liberty, in my own name, & without your authority, to indicate to them, when they shall be at a loss for a faithful agent, (as I have often been) where they may seek one whose qualifications they both personally know. I sincerely wish such an occasion may occur for your comfortable situation as well as for the public benefit; being ever with particular esteem & respect
          Your friend & servtTh: Jefferson
        